Third District Court of Appeal
                               State of Florida

                      Opinion filed December 15, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1818
                       Lower Tribunal No. F93-9615
                          ________________


                           Antonio Johnson,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Robert T. Watson, Judge.

     Antonio Johnson, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LINDSEY, GORDO and BOKOR, JJ.

     PER CURIAM.
      We write only to emphasize the two-year limitation under Florida Rule

of Criminal Procedure 3.850(b) and the point raised previously by this Court

and echoed by the trial court: “The mere incantation of the words ‘manifest

injustice’ does not make it so. [Petitioner] has failed to allege any facts—nor

can he—to justify invoking the extremely limited concept of manifest injustice

to excuse a procedural bar and allow us to review the merits of his instant

claim.” Garcia-Manriquez v. State, 317 So. 3d 1203, 1203 (Fla. 3d DCA

2021) (quoting Beiro v. State, 289 So. 3d 511, 511-12 (Fla 3d DCA 2019)).

Affirmed.




                                      2